Citation Nr: 1600887	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-31 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planus with degenerative joint disease prior to April 22, 2015, and one higher than 30 percent since.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1986 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral pes planus and assigned an initial rating of 10 percent.  The decision also denied the Veteran service connection for bilateral shin splints.  The Veteran perfected appeals concerning the initial rating assigned for pes planus as well as the denials of service connection for the shin splints.  However, he was granted service connection for the shin splints in February 2012; thus those issues are no longer in appellate status.  

In a May 2015 rating decision, the Veteran was granted a higher 30 percent rating for pes planus with degenerative joint disease, effective April 22, 2015.  As this was not the highest rating available for this disability, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2015 Informal Hearing Presentation, the Veteran's representative indicated that "the [V]eteran is satisfied with the 30 percent evaluation of his bilateral pes planus."  However, he now wanted to appeal for an earlier effective date for the higher rating.  The representative stated that the RO had not taken action on the effective date issue and then requested "that the Board return this case to the [Agency of Original Jurisdiction] for adjudication."  

The Board points out that because this claim for a higher rating stems from an original grant of service connection, the entire rating period is under review, including from January 9, 2009 to April 22, 2015, the period in which the pes planus was rated 10 percent.  The Board is fully considering whether the Veteran is warranted a higher rating during this period below and thus, an earlier effective date claim would be redundant and this current claim need not be remanded.  If the Veteran nevertheless wishes to file a separate earlier effective date claim, he is welcome to do so.  However the Board points out that it is granting him a higher 30 percent rating for his pes planus effective June 16, 2009 below.   


FINDINGS OF FACT

1. There is evidence that the Veteran's pes planus resulted in "maximal pronation" on June 16, 2009.  

2. There is no medical evidence showing that his bilateral pes planus results in "extreme" tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  


CONCLUSION OF LAW

The criteria are met for an initial 30 percent rating for bilateral pes planus with degenerative joint disease effective June 16, 2009; they are not met for a rating higher than 30 percent at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because the Veteran's claim for a higher rating concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated). 

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's pes planus under the appropriate diagnostic codes.  Thus, additional examination of this disability is not needed. See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of initial ratings, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral pes planus was assigned an initial 10 percent disability rating under Diagnostic 5276, effective January 9, 2009.  This rating was increased to 30 percent effective April 22, 2015.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 0 percent disabling when it is considered mild, with symptoms relieved by built-up shoe or arch support.  It is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

Turning now to the facts of the case, there are June 2009 imaging studies of the Veteran's feet.  The right foot had a sesamoid osteophyte.  For both feet, it was noted that the possibility of pes planus could not be evaluated because a lateral view was not taken.  A VA compensation examination was performed in June 2009.  There, the Veteran complained of painful flat feet, left greater than right.  A detailed history of his condition was recorded.  The Veteran stated that his chronic pain prevented him from performing sports or active weight bearing activities.  He reported the use of arch supports and nonfunctional orthotics.  On examination, the Veteran showed bilateral pes planus deformities, greater on the left.  Muscle strength was normal.  There was some weakness with plantar flexion on the left side due to discomfort.  His gait was mildly antalgic and there was evidence of a "too many toe sign."  The Veteran was maximally pronated through mid-stance.  He was able to perform toe raises but with difficulty.  Palpation along the navicular and the course of the posterior tibial tendon was moderately tender.  There was no evidence of abnormal weightbearing and Achilles tendon alignment was perpendicular at rest and everted when standing, with no pain upon manipulation.  The examiner assessed moderate posterior tibial tendon dysfunction on the left side, with compensatory pain and discomfort on the right side.  A final diagnosis of bilateral pes planus, left greater than right, was also made.  

A VA treatment from October 2009 note indicates that the Veteran suffered from bilateral pes planus with medial collapsed arches.  The Veteran described foot pain and his use of orthotics to help with this. 

He submitted a July 2010 private evaluation regarding bilateral foot and leg pain.  There, the left Achilles tendon was painful but intact and without edema.  There was bilateral tenderness to palpation along the course of the tibial tendon, posterior tibial tendon, and peroneal tendon.  The Veteran's gait was apropulsive and antalgic.  The examiner noted pes planus with loss of longitudinal arch, with calcaneal eversion right greater than left.  This was shown by x-rays.  The final assessment was severe bilateral pes planus, symptomatic, and associated symptomatic shin splints.  

He underwent another VA examination in September 2010.  His use of custom orthotics was noted.  The Veteran again complained of pain in the feet along the posterior tibial nerve.  The rest of the exam was concerned with the etiology of his shin splints.  

Bilateral foot pain was again noted in a November 2010 treatment note concerning a new set of custom orthotics.  

A June 2012 VA treatment note details his use of multiple custom orthotics which had not helped.  The Veteran also stated that icing and oral pain medication did not help with his pain.  On examination, the Veteran had pain along palpation of the posterior tibial tendons, non-pitting edema, pain with range of motion of the midtarsal joint, and semi-rigid hammer-toe deformities to the minor digits.  His gait was antalgic with excessive pronation.  

An August 2012 VA podiatry clinic note documents the Veteran's continued bilateral foot pain.  The Veteran complained of pain at the medial arch, medial ankle, lateral ankle, and lateral midfoot of both feet.  He stated that his normal daily activity was uninhibited when he wore sneakers with custom orthotics, but complained about his most recent set causing too much pressure on the lateral aspect of his feet.  Examination revealed bilateral pain on palpation, focal swelling, pain upon range of motion, moderate equinus, and hammertoes.  The Veteran's gait showed hyperpronation with in-rolling of ankles and late/weakened resupination, as well as abnormally wide angled base of gait.  The physician assessed "Grade [Two] [posterior tibial tendon dysfunction]."  He stated that the daily activity was uninhibited and the pain was moderately controlled by the custom orthotics.  

The Veteran's private physician submitted a letter in August 2013.  The letter states that based upon studies performed in June and August 2013, it was evidence that the Veteran developed progressive degenerative arthritic changes in the tarsometatarsal junction in both of his feet.  The physician stated that this pathology was commonly seen in patents with existing pes planovalgus deformities.  The physician stated that the Veteran would continue treatment with his orthotics and consideration would be given to steroid injections and anti-inflammatory medications.  

There is a February 2014 VA opinion concerning the Veteran's arthritic condition of his feet.  The physician stated that x-rays showed an osteophyte at the fibula oriented sesamoid of the first metatarsal head.  

He underwent another VA examination for pes planus in April 2015.  His pes planus and degenerative arthritis conditions were noted.  The Veteran complained of pain all over his feet, which he treated with ibuprofen three times a week.  He also had undergone a right foot steroid injection, but it was not effective.  He stated the pain was continuous.  He stated he had to take a couple days off from work in the previous year due to this condition.  He reported flare-ups of pain after having to walk for a long time.  He stated that this caused him functional loss because he could not perform long distance hiking.  On examination, he exhibited normal ambulation, a callus on top of the bilateral fifth toes, and pes planus.  There was no tenderness or extreme tenderness to palpation on the plantar surfaces of the feet.  He was able to squat and stand on his toes.  He exhibited pain on use and pain on manipulation of the feet.  His use of arch supports was noted.  The examiner marked that there was decreased longitudinal arch height of both feet on weight-bearing.  There was also objective evidence of marked deformity of the right foot, along with marked pronation of the right foot.  For the right foot, the weight-bearing line fell over or was medial to the great toe.  There was no inward bowing of the Achilles tendons nor was there marked inward displacement and severe spasm of the Achilles tendons on manipulation.  The examiner marked that there was pain in both feet that contributed to functional loss.  There was bilateral lack of endurance that the examiner attributed the Veteran's inability to hike long distances.  Finally, the examiner indicated that there was radiographic evidence to support diagnoses of arthritis in both feet.  

After review of the above evidence, the Board is granted the Veteran a higher 30 percent rating effective June 16, 2009, the date of his first VA compensation examination.  There, the Veteran was "maximally pronated through mid-stance."  Pronation is contemplated by the higher 30 percent rating for severe pes planus, as well as pain on manipulation, which the Veteran has consistently reported.  Resolving all doubt in the Veteran's favor, the Board finds that his bilateral pes planus more closely approximates the criteria required for this higher 30 percent rating effective the date of this early examination.  

Next, the Board concludes that the Veteran is not warranted a rating higher than 30 percent at any point during the appellate period.  There is no medical evidence diagnosing with "pronounced" bilateral pes planus.  While he has shown pronation, there is no medical evidence showing "extreme" tenderness of plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  While the Veteran has competently reported pain associated with the condition, this was never diagnosed as "extreme" as concerning his plantar surfaces, and in fact, this was explicitly denied in the competent report by the April 2015 VA examiner.  Thus, he is not warranted the higher 50 percent rating provided by DC 5276.  

The Board fully considered whether an additional rating for the Veteran's documented hammer toes; however, he does not have this condition in all of his toes, which represents the criteria for a sperate rating under DC 5282.  Furthermore, he is not warranted a separate rating for his documented posterior tibial tendon dysfunction, as this condition results in foot pain and thus a separate rating would constitute impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994)(separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to his bilateral foot symptoms.  The Board finds, however, that there are no objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5276, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching the above decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected pes planus is inadequate.  See Thun at 115.  His bilateral foot pain, swelling, lack of endurance, pronation, and weakness as related to his pes planus are fully contemplated by DC 5276. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 30 percent rating for bilateral pes planus with degenerative joint disease is granted effective June 16, 2009. 

Entitlement to an initial rating higher than 30 percent for bilateral pes planus with degenerative joint disease is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


